Gilbert, Justice.
A. J. Prater, doing business as A. J. Prater & Company, filed suit against Larabee Elour Mills Company Incorporated, for commissions alleged to be due him by the defendant. The defendant by amendment to its answer pleaded that the plaintiff had not complied with the trade-name act of 1929 (Ga. Laws 1929, p. 233), and was not entitled to maintain his suit. The plaintiff objected to the amendment, on the grounds that the act did not apply to him, because he was operating only in his real name; and that the act was in violation of art. 3, sec. 7, par. 8, of the constitution of Georgia. After hearing evidence the court granted a nonsuit, and the plaintiff excepted. Held:
1. The act of 1929 (Ga. Laws 1929, p. 233) is not violative of art. 3, sec. 7, par. 8, of the constitution of Georgia.
2. The name “A. J. Prater & Company” as used by the plaintiff in the conduct of his business was a trade-name in contemplation of the act' *582of 1929 (Ga. Laws 1929, p. 233) ; and the plaintiff, not having complied with the provisions of that act by filing the necessary affidavit setting forth the name and address of the true owner, was not entitled to bring the suit against the defendant. The court did not err in granting a nonsuit. Dunn & McCarthy Inc. v. Pinkston, 179 Ga. 31 (175 S. E. 4).
No. 10705.
April 10, 1935.
Rehearing denied Mat 18, 1935.
John H. Rogers and J. K. J ordan, for plaintiff.
Hendrix & Buchanan and Joseph M. Clark, for defendant.

Judgment affirmed.


All the Justices concur.